Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 1 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 2 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 3 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 4 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 5 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 6 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 7 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 8 of 18
Case 19-24459-KCF   Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 9 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 10 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 11 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 12 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 13 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 14 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 15 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 16 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 17 of 18
Case 19-24459-KCF    Doc 7-2 Filed 08/19/19 Entered 08/19/19 17:27:18   Desc
                    Exhibit Loan Documents Page 18 of 18
